           Case 3:16-cv-02239-AC          Document 122             Filed 12/02/19   Page 1 of 8




Milo Petranovich, OSB No. 813376
petranovichm@lanepowell.com
Peter D. Hawkes, OSB No. 071986
hawkesp@lanepowell.com
LANE POWELL PC
601 SW Second Avenue, Suite 2100
Portland, Oregon 97204-3158
Telephone: 503.778.2114

Attorneys for Defendant Integrity Bank & Trust, Inc.




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION




HARRY AND UNNA ALBERS, et al.,                                Case No. 3: 16-cv-02239-AC

                                     Plaintiffs,
                                                              LIMITED JUDGMENT OF DISMISSAL
          v.                                                  OF DEFENDANT INTEGRITY BANK &
                                                              TRUST, INC.
DELOITTE & TOUCHE LLP; SIDLEY
AUSTIN LLP; TONK.ON TORP LLP; and
INTEGRITY BANK & TRUST,

                                   Defendants.

               LIMITED JUDGMENT, INCLUDING PERMANENT INJUNCTIONS

          This matter came before the Court on the Motion ofintegrity Bank & Trust, Inc., for entry

of a limited judgment of dismissal to be entered pursuant to, and in accordance with, a settlement

agreement executed in September 2019 (the "Settlement Agreement"). Upon its entry, this limited

judgment (the "Limited Judgment") (a) dismisses all claims against Integrity Bank & Trust, Inc.

in this case on the merits and with prejudice as against all the Albers Plaintiffs; (b) releases the

Released Claims (as defined herein); (c) permanently enjoins the Albers Plaintiffs from

prosecuting any Released Claims against the Integrity Bank Released Parties (as defined herein);

PAGE 1 - LIMITED JUDGMENT OF DISMISSAL OF DEFENDANT
         INTEGRITY BANK & TRUST, INC.
                                             LANE POWELL PC
                                     601 SW SECOND AVENUE, SUITE 2100
711269.0003/7816837. I                  PORTLAND, OREGON 97204-3158
                                         503.778.2100 FAX: 503.778.2200
           Case 3:16-cv-02239-AC             Document 122              Filed 12/02/19   Page 2 of 8




(d) permanently enjoins the other defendants in this case, namely, Deloitte & Touche LLP, Sidley

Austin LLP, and Tonkon Torp LLP (hereafter referred to collectively and individually as the

"Remaining Defendants") from prosecuting any Contribution Claims (as defined herein) against

the Integrity Bank Released Parties, and vice versa; and (e) permanently enjoins Future Defendants

(as defined herein) from prosecuting any Contribution Claims against the Integrity Bank Released

Parties, and vice versa.

          The Court having considered all papers filed and proceedings held herein and otherwise

being fully informed in the premises thereof and good cause appearing therefore,

          NOW, THEREFORE, IT IS HEREBY ORDERED AND DECREED that:

          1.        As used in this Limited Judgment, the following terms shall have the following

meanings:

                    a.     "Albers Plaintiff(s)" refers to, individually and collectively, each and all of

the named plaintiffs in this case, and any of their successors, assigns, legal representatives, and

heirs.

                    b.     "Aequitas Securities" shall refer to any security issued or sold by any

Receivership Entity.

                    c.     "Contribution Claim(s)" shall mean any past, present, or future claim for

contribution, whether asserted as a cross-claim, third-party claim, or stand-alone claim in a

separate action, and shall include any claim for contribution claim arising under ORS 59 .115(3),

and/or any other past, present, or future claim seeking recovery, reimbursement, or indemnity, in

whole or in patt (including, without limitation, equitable indemnity and implied indemnity), for

any judgments, damages or other losses (including attorneys' fees), suffered by the person

asserting the claim (other than damages or losses due to the diminution in value of any Aequitas

Securities purchased by the person asserting the claim); and, as to all of the foregoing, a claim

arising from:




PAGE 2 - LIMITED JUDGMENT OF DISMISSAL OF DEFENDANT
         INTEGRITY BANK & TRUST, INC.
                                                   LANE POWELL PC
                                        60 I SW SECOND AVENUE, SUITE 2100
711269.0003/7816837. l                     PORTLAND, OREGON 97204-3158
                                             503.778.2100 FAX: 503.778.2200
           Case 3:16-cv-02239-AC             Document 122             Filed 12/02/19    Page 3 of 8




                           1)      any involvement whatsoever either by a Integrity Bank Released

Party or by the person asserting the claim in the sale or solicitation of Aequitas Securities, or

arising from the aid or participation by either a Integrity Bank Released Party or the person

asserting the claim in the sale or solicitation of Aequitas Securities; or

                           2)      any involvement whatsoever by an Integrity Bank Released Party or

by the person asserting the claim in the purchase, issuance, sale, or solicitation of the sale of any

Aequitas Securities; or

                           3)      any financial, custodial, or trust services an Integrity Bank Released

Party performed for any entity within the Receivership Entity; provided further, however, that a

Contribution Claim must arise from or be based on (i) a claim asserted by any Albers Plaintiff in

this case; or (ii) a claim asse1ted by any Albers Plaintiff against a Future Defendant.

                         As an example, and without limiting the application of this section if 1.c, an

Albers Plaintiff sued a Future Defendant, and that Future Defendant asserted, either in the same

action or in a separate action, a claim for contribution against Integrity Bank & Trust, Inc. under

ORS 59.115(3), that claim by the Future Defendant against Integrity Bank & Trust, Inc. would be

a Contribution Claim, and the prosecution of such Contribution Claim would be enjoined by this

Limited Judgment.

                    d.     "Future Defendant" refers to any person sued by any Albers Plaintiff in any

action other than this Action, and in any tribunal, in which the Albers Plaintiff asserts any claim

arising under the Oregon Securities Laws, ORS Ch. 59, including any subsections thereof.

                    e.     "Receiver" shall refer to Ronald F. Greenspan, the Comt-appointed receiver

for the Receivership Entity pursuant to the Receivership Order.

                    f.     "Receivership     Entity"     is,   individually   and   collectively,   Aequitas

Management, LLC, Aequitas Holdings, LLC, Aequitas Commercial Finance, LLC, Aequitas

Capital Management, Inc., Aequitas Investment Management, LLC, and each of their 43

subsidiaries and/or majority owned affiliates, as set forth on Exhibit A of the Receivership Order


PAGE 3 - LIMITED JUDGMENT OF DISMISSAL OF DEFENDANT
         INTEGRITY BANK & TRUST, INC.
                                                   LANE POWELL PC
                                        60 I SW SECOND AVENUE, SUITE 2100
7l 1269.0003/7816837.1                     PORTLAND, OREGON 97204-3158
                                             503.778.2100 FAX: 503.778.2200
            Case 3:16-cv-02239-AC           Document 122             Filed 12/02/19   Page 4 of 8




(as defined herein). For the avoidance of doubt, "Receivership Entity" shall refer to all entities

comprising the Receivership Entity, both individually and collectively.

                      g.   "Receivership Order" shall mean the Final Order Appointing Receiver in

SEC v. AequUas Management, LLC, et al, No. 3: 16-cv-00438-JR (originally-PK) signed by Judge

Papak on April 14, 2016, ECF No. 156.

                      h.   "Released Claims" shall mean:

                           1)     All claims which any Albers Plaintiff had or held in any capacity,

currently has, or may in the future have, against the Integrity Bank Released Parties, and all

claims which an Integrity Bank Released Party had or held in any capacity, currently has, or

may in the future have, against any Albers Plaintiff, regardless of whether such claims are direct

or indirect, known or unknown, contingent or absolute, suspected or unsuspected, disclosed or

undisclosed, liquidated or unliquidated, matured or unmatured, accrued or unaccrued, apparent or

unapparent, now existing or hereafter arising, provided that any such claim:

                                  a)      arises out of the conduct, transactions, or occurrences set

forth or attempted to be set fo1th in the pleadings in this Action, including such claims that have

been asserted or could have been asse1ted, as well as claims that might be able to be asserted in

the future; or

                                  b)      relates in any other way to the purchase, issuance, sale, or

solicitation of the sale of any Aequitas Securities; or

                                  c)      relates to or arises out of any financial, custodial or trust

services Integrity Bank performed for any entity within the Receivership Entity; and/or

                           2)     Contribution Claims, whether now existing or hereafter arising,

even if arising after the effective date of the Settlement Agreement, and even if arising after

final court approval(s) thereof; and

                           3)     With respect to all of the foregoing claims, in h.-(1) and h.-(2),

 claims regardless of the form of relief sought, including, but not limited to, claims for damages,


PAGE 4 - LIMITED JUDGMENT OF DISMISSAL OF DEFENDANT
         INTEGRITY BANK & TRUST, INC.
                                               LANE POWELL PC
                                       60 I SW SECOND AVENUE, SUITE 2100
7 l 1269.0003/7816837. l                  PORTLAND, OREGON 97204-3158
                                            503.778.2100 FAX: 503.778.2200
          Case 3:16-cv-02239-AC            Document 122             Filed 12/02/19   Page 5 of 8




attorneys' fees, costs, interest, and any other sums of money whatsoever, restitution, accounting,

and also for any other form of legal or equitable relief.

                   1.     "Remaining Defendants" refers to, individually and collectively, Deloitte &

Touche LLP, Sidley Austin LLP, and Tonkon Torp LLP.

                   J.     "Integrity Bank & Trust, Inc." means Integrity Bank & Trust, Inc., a

Colorado corporation.

                   k.     "Integrity Bank Released Patties" shall include Integrity Bank & Trust, Inc.,

Integrity Trust Company, a Colorado corporation, and each of their respective directors, officers,

employees, nominees, shareholders, and insurers.

                   I.     Any other capitalized terms not defined herein shall have the meanings

assigned to them in the Settlement Agreement.

         2.        This Comi has jurisdiction to enter this Limited Judgment. The Court has subject

matter jurisdiction over this case and personal jurisdiction over all parties to this case.

         3.        A full and fair opportunity was also accorded to the Remaining Defendants to be

heard with respect to the Settlement Agreement, including this Limited Judgment. It is therefore

hereby adjudged that all Albers Plaintiffs, Integrity Bank & Trust, Inc., and all Remaining

Defendants are bound by this Limited Judgment regardless of the ultimate disposition of personal

jurisdiction of this Court over any Future Defendants.

         4.        All the claims against Integrity Bank & Trust, Inc. in this Action are hereby

dismissed on the merits and with prejudice as to the Albers Plaintiffs.

         5.        Integrity Bank & Trust, Inc. and the Albers Plaintiffs are to bear their own costs

and attorneys' fees.

         6.        The Albers Plaintiffs are permanently enjoined from prosecuting any of the

Released Claims against any Integrity Bank Released Parties.

         7.        The Remaining Defendants, and all officers, paiiners, agents, servants, employees,

 attorneys, successors, assigns, and insurers of any of the foregoing, and all in active concert with


PAGE 5 - LIMITED JUDGMENT OF DISMISSAL OF DEFENDANT
         INTEGRITY BANK & TRUST, INC.
                                                LANE POWELL Pc
                                      601 SW SECOND AVENUE, SUITE 2100
711269.0003/7816837.1                    PORTLAND, OREGON 97204-3158
                                          503.778.2100 FAX: 503.778.2200
           Case 3:16-cv-02239-AC            Document 122            Filed 12/02/19   Page 6 of 8




any of the foregoing, are forever barred and enjoined from commencing, instituting, prosecuting,

or continuing to prosecute any Contribution Claim against any of the Integrity Bank Released

Parties. All Integrity Bank Released Parties, and all officers, partners, agents, servants, employees,

attorneys, successors, assigns, and insurers of any of the Integrity Bank Released Parties, and all

in active conceit with any of the foregoing, are forever barred and enjoined from commencing,

instituting, prosecuting, or continuing to prosecute any Contribution Claim against any of the

Remaining Defendants, and all officers, partners, agents, servants, employees, attorneys,

successors, assigns, and insurers of any of the foregoing.

          8.        All Future Defendants, and all officers, partners, agents, servants, employees,

attorneys, successors, assigns, and insurers of any Future Defendant, and all in active concert with

any of the foregoing, are forever barred and enjoined from commencing, instituting, prosecuting,

or continuing to prosecute any Contribution Claim against any Integrity Bank Released Party. In

the event any Albers Plaintiff obtains a judgment against any Future Defendant based on a claim

which, if asse1ted against a Integrity Bank Released Party would be a Released Claim, that

judgment shall be reduced by the gross dollar amount (i.e., before any deduction for attorneys'

fees) the Albers Plaintiff received pursuant to the Settlement Agreement. All Integrity Bank

Released Parties, and all officers, partners, agents, servants, employees, attorneys, successors,

assigns, and insurers of any of the Integrity Bank Released Parties, and all in active concert with

any of the foregoing, are forever barred and enjoined from commencing, instituting, prosecuting,

or continuing to prosecute any Contribution Claim against any Future Defendants.

          9.        The fact and terms of the Settlement Agreement, this Limited Judgment, and all

negotiations, discussions, drafts and proceedings in connection with the settlement among the

Albers Plaintiffs and their attorneys and Integrity Bank & Trust, Inc. (collectively, the

"Settlement"), and any act performed or other document signed in connection with the Settlement:

                    a.     shall not be offered by anyone or received against the Integrity Bank

  Released Parties as evidence of, or construed as, or deemed to be evidence of, any presumption,


PAGE 6 - LIMITED JUDGMENT OF DISMISSAL OF DEFENDANT
         INTEGRITY BANK & TRUST, INC.
                                                 LANE POWELL PC
                                       601 SW SECOND A VENUE, SUITE 2100
711269.0003/7816837. I                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
          Case 3:16-cv-02239-AC          Document 122                Filed 12/02/19   Page 7 of 8




concession or admission by any of the Integrity Bank Released Parties with respect to the truth of

any fact alleged in the Action, or the validity, or lack thereof, of any claim, or the deficiency of

any defense that was or could have been asserted in this case, or in any litigation, in this or any

other court, administrative agency, arbitration forum or other tribunal, or of any liability,

negligence, fault or wrongdoing of any of the Integrity Bank Released Parties;

                   b.   shall not be offered by anyone or received against the Integrity Bank

Released Parties as evidence of a presumption, concession or admission of any fault,

misrepresentation or omission with respect to any statement or written document approved or made

by any Integrity Bank Released Party, or against any of the Albers Plaintiffs or Integrity Bank

Released Patties as evidence of any infirmity in the claims or defenses that have been or could

have been asse1ted in this case;

                   c.   shall not be offered by anyone or received against the Integrity Bank

Released Parties as evidence of a presumption, concession or admission with respect to any

liability, negligence, fault or wrongdoing, or in any way referred to for any other reason as against

any of the Integrity Bank Released Parties in any arbitration proceeding or other civil, criminal or

administrative action or proceeding, other than such proceedings as may be necessary to effectuate

the provisions of the Settlement; provided, however, that the Integrity Bank Released Parties may

refer to and rely on any part or aspect of the Settlement to effectuate the protection from litigation

and liability granted them under the Settlement, including this Limited Judgment;

                   d.   shall not be construed against the Albers Plaintiffs as an admission,

concession, or presumption that the consideration to be given hereunder represents the amount

which could be or would have been recovered after trial; and

                   e.   shall not be construed as or received in evidence as an admission,

concession or presumption against the Albers Plaintiffs that any of their claims are without merit

or that damages recoverable under their operative complaint would not have exceeded the

Settlement Amount.


PAGE 7 - LIMITED JUDGMENT OF DISMISSAL OF DEFENDANT
         INTEGRITY BANK & TRUST, INC.
                                             LANE POWELL PC
                                    601 SW SECOND AVENUE, SUITE 2100
711269.0003/7816837.1                  PORTLAND, OREGON 97204-3158
                                        503. 778.2 I 00 FAX: 503. 778.2200
           Case 3:16-cv-02239-AC              Document 122                  Filed 12/02/19   Page 8 of 8




          10.       The Integrity Bank Released Parties may file the Settlement Agreement and/or this

Limited Judgment in any other action that may be brought against them in order to support a claim

for contempt of comi for violation of injunction and/or in order to support any defense or

counterclaim based on principles ofres judicata, collateral estoppel, release, good faith settlement,

judgment bar or reduction, or any other theory of claim preclusion or issue preclusion or similar

defense or counterclaim.

          11.       The Court expressly determines that there is no just reason for delay in entering this

Limited Judgment and directs the Clerk of the Comito enter this Limited Judgment pursuant to

FRCP 54(b).

          12.       Without affecting the finality of this Limited Judgment in any way, this Court

hereby retains continuing jurisdiction over: (a) implementation and enforcement of the Settlement;

(b) enforcing and administering this Limited Judgment, including the injunctions contained herein;

and (c) other matters related or ancillary to the foregoing.

          IT IS SO ORDERED.




                                                      Hoborable John V. Acosta
                                                      Un~ted ~tates District Court Magistrate Judge
                                                                        '
                                                           \ ..._____~_./




PAGE 8 - LIMITED JUDGMENT OF DISMISSAL OF DEFENDANT
         INTEGRITY BANK & TRUST, INC.
                                                    LANE POWELL PC
                                         601 SW SECOND AVENUE, SUlTE 2100
711269.0003/7816837. l                      PORTLAND, OREGON 97204-3158
                                             503. 778.2100 FAX: 503. 778.2200
